           Case 3:21-cv-00185-KC Document 5 Filed 09/13/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION


ALEX ARTURO ZAMORA,                                   §
            Plaintiff,                                §
                                                      §              No. 3:21-CV-00185-KC
v.                                                    §
                                                      §
HGS,                                                  §
                    Defendant.                        §

                            REPORT AND RECOMMENDATION
                              OF THE MAGISTRATE JUDGE

       On this day the Court considered the status of the above-styled and numbered cause. On

August 10, 2021, Plaintiff Alex Arturo Zamora, proceeding pro se, filed his application to proceed

in forma pauperis. (ECF No. 1.) On August 31, 2021, the Honorable United States District Judge

Kathleen Cardone referred this cause for resolution of all pretrial matters pursuant to Federal Rule

of Civil Procedure 72, 28 U.S.C. § 636(b)(1), and Local Court Rules Appendix C. (See text entry

dated August 31, 2021.) On August 31, 2021, this Court granted Plaintiff’s application to proceed

in forma pauperis, and his Complaint was thereafter filed. (ECF Nos. 2, 3.) In the Order, the

Court wrote that “[p]rior to ordering service of process on Defendant, the Court [would] engage

in judicial screening of Plaintiff’s Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).” (ECF No.

2.)   The Court has now screened Plaintiff’s Complaint and submits this Report and

Recommendation.       After due consideration, the Court RECOMMENDS that Plaintiff’s

Complaint should be DISMISSED WITHOUT PREJUDICE for failure to state a claim upon

which relief can be granted.

I.     BACKGROUND

       On August 10, 2021, Plaintiff filed his Complaint alleging “retaliation, discrimination and

false statements made by the defendant HGS.” (ECF No. 3:3.) The primary basis for Plaintiff’s

                                                 1
             Case 3:21-cv-00185-KC Document 5 Filed 09/13/21 Page 2 of 9




Complaint appears to be Defendant’s decision to terminate Plaintiff’s employment as a customer

service representative in 2019 (see id. at 5, 13–14) and refusal to hire Plaintiff for a work-from-

home position in 2020 (see id. at 12).

        In his Complaint, Plaintiff alleges that Defendant’s actions constitute employment

discrimination and retaliation in violation of Title VII of the Civil Rights Act of 1964 (42 U.S.C.

§§ 2000e–2000e-17), the Americans with Disabilities Act (42 U.S.C. §§ 12101–12213), and the

Age Discrimination in Employment Act (29 U.S.C. §§ 621–634). (Id. at 3–5.)

II.     LEGAL STANDARD

        Title 28 U.S.C. § 1915 directs a court to dismiss an in forma pauperis complaint at any

time if it determines that the complaint fails to state a claim upon which relief may be granted. 28

U.S.C. § 1915(e)(2)(B)(ii). Further, the court may sua sponte dismiss on these grounds even

without serving the defendants. See Wilson v. Barrientos, 926 F.2d 480, 482 (5th Cir. 1991)

(“Dismissal [under § 1915] is ‘often made sua sponte prior to the issuance of process, so as to

spare the prospective defendants the inconvenience and expense of answering such complaints.’”

(quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989))). 1

        To determine whether an in forma pauperis complaint fails to state a claim upon which

relief may be granted, courts engage in the same analysis as when ruling on a motion to dismiss

under Rule 12(b)(6) of the Federal Rules of Civil Procedure. See Hale v. King, 642 F.3d 492, 497–

99 (5th Cir. 2011) (per curiam).

        Rule 12(b)(6) provides for dismissal of a complaint when a defendant shows that the

plaintiff has “fail[ed] to state a claim upon which relief can be granted.” Fed. R. Civ. Pro. 12(b)(6).



1
  See also Jones v. Smith, 234 F. App’x 249, 250 (5th Cir. 2007) (per curiam) (citing Carr v. Dvorin, 171 F.3d 115,
116 (2d Cir. 1999) (per curiam)) (stating that service on defendants is not required before dismissing an action for
failure to state a claim).

                                                         2
           Case 3:21-cv-00185-KC Document 5 Filed 09/13/21 Page 3 of 9




“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The factual matter

contained in the complaint must allege actual facts, not legal conclusions masquerading as facts.

Id. at 678 (“Although for the purposes of a motion to dismiss we must take all of the factual

allegations in the complaint as true, we ‘are not bound to accept as true a legal conclusion couched

as a factual allegation.’” (quoting Twombly, 550 U.S. at 555)).

       To resolve a Rule 12(b)(6) motion, courts must determine “whether in the light most

favorable to the plaintiff and with every doubt resolved on his behalf, the complaint states any

valid claim for relief.” Gregson v. Zurich Am. Ins. Co., 322 F.3d 883, 885 (5th Cir. 2003) (citation

omitted). A complaint states a “plausible claim for relief” when the factual allegations contained

therein allow the court to infer actual misconduct on the part of the defendant, not a “mere

possibility of misconduct.” Iqbal, 556 U.S. at 679. The complaint “‘does not need detailed factual

allegations,’ but must provide the plaintiff’s grounds for entitlement to relief—including factual

allegations that when assumed to be true ‘raise a right to relief above the speculative level.’”

Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (quoting Twombly, 550 U.S. at 555). Courts

“generally confine [this] analysis to the complaint and its proper attachments.” Hale, 642 F.3d at

498 (citing Fin. Acquisition Partners LP v. Blackwell, 440 F.3d 278, 286 (5th Cir. 2006)). “A

copy of a written instrument that is an exhibit to a pleading is a part of the pleading for all

purposes.” Fed. R. Civ. P. 10(c).

       Pro se pleadings are reviewed under a less stringent standard than those drafted by

attorneys, and such pleadings are entitled to a liberal construction that includes all reasonable

inferences that can be drawn from them. Haines v. Kerner, 404 U.S. 519, 520–21 (1972) (per



                                                  3
             Case 3:21-cv-00185-KC Document 5 Filed 09/13/21 Page 4 of 9




curiam). However, even a pro se complaint may not merely set forth conclusory allegations. The

pro se litigant must still set forth facts giving rise to a claim on which relief may be granted.

Johnson v. Atkins, 999 F.2d 99, 100 (5th Cir. 1993) (per curiam).

III.    ANALYSIS

        a.      Plaintiff fails to state a claim under Title VII of the Civil Rights Act of 1964.

        Plaintiff first alleges “retaliation, discrimination and false statements made by the

defendant HGS” under Title VII of the Civil Rights Act. (ECF No. 3:3.) Title VII prohibits

discrimination by an employer based on an individual’s race, color, religion, sex, or national origin.

See 42 U.S.C. § 2000e-2(a). To establish a prima facie discrimination claim, a plaintiff must show

that he: “(1) is a member of a protected group; (2) was qualified for the position at issue; (3) was

discharged or suffered some adverse employment action by the employer; and (4) was replaced by

someone outside his protected group or was treated less favorably than other similarly situated

employees outside the protected group.” McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir.

2007). To establish a retaliation claim, a plaintiff must show that: “(1) he participated in an activity

protected by Title VII; (2) his employer took an adverse employment action against him; and (3)

a causal connection exists between the protected activity and the adverse employment action.” Id.

at 557. Alleged false or misleading statements are not considered legally actionable adverse

employment actions for a discrimination or retaliation claim. Paugh v. Lockheed Martin Corp.,

474 F. Supp. 3d 861, 865–66, 868 (W.D. Tex. 2020) (citing Porter v. Houma Terrebonne Hous.

Auth. Bd. of Comm’rs, 810 F.3d 940, 945 (5th Cir. 2015)).

        Here, Plaintiff fails to make a prima facie Title VII discrimination claim. In his Complaint,

Plaintiff states that: (1) he is a minority; (2) he is “very qualified and very responsible” for the job;

(3) Defendant fired him and “marked him as ineligible for rehire”; and (4) he “was informed [that]


                                                   4
             Case 3:21-cv-00185-KC Document 5 Filed 09/13/21 Page 5 of 9




someone who was more qualified than him got the job.” (ECF No. 3:5–6.) Plaintiff attached to

his Complaint a January 22, 2021 letter from Defendant to the EEOC in which Defendant “denie[d]

discriminating against [Plaintiff] because of his national origin, Hispanic.” (Id. at 17.) In this

letter, Defendant further explained that Plaintiff knew the job offer “was contingent on . . . a clear

background check” which was still pending after Plaintiff began work, and after Plaintiff’s

background check rendered him ineligible for the position, Plaintiff did not dispute the results of

the background check. (Id. at 17–18); see also (id. at 13, 16.) Thus, the Court finds that Plaintiff’s

Complaint fails to satisfy element two because it does not refute his disqualification by background

check, nor does it sufficiently allege that he is otherwise qualified to perform the job. 2 The Court

also finds that Plaintiff’s Complaint fails to satisfy element four because it does not show that he

“was replaced by someone outside his protected group or was treated less favorably than other

similarly situated employees outside the protected group.” McCoy, 492 F.3d at 556. Accordingly,

the Court finds that Plaintiff fails to state a Title VII discrimination claim on which relief may be

granted.

         Plaintiff also fails to make a Title VII retaliation claim. Plaintiff does not show that he

engaged in a protected activity or that Defendant fired him and refused to re-hire him for that

reason. See id. at 559 (“The anti-retaliation provision [of Title VII] seeks to prevent harm to

individuals based on what they do, i.e., their conduct.” (quoting Burlington N. & Santa Fe Ry. Co.

v. White, 548 U.S. 53, 63 (2006))). As such, the Court finds that Plaintiff has failed to state a

plausible Title VII retaliation claim. Therefore, the Court finds that Plaintiff has failed to state a




2
  Plaintiff’s Complaint simply states that he is qualified to perform the job, without explaining his qualifications. See
Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (“[R]egardless of whether the plaintiff is proceeding
pro se or is represented by counsel, ‘conclusory allegations or legal conclusions masquerading as factual conclusions
will not suffice to prevent a motion to dismiss.’” (quoting S. Christian Leadership Conf. v. Supreme Ct. of State of
La., 252 F.3d 781, 786 (5th Cir. 2001))).

                                                           5
             Case 3:21-cv-00185-KC Document 5 Filed 09/13/21 Page 6 of 9




claim for relief under Title VII. Accordingly, the Court recommends that Plaintiff’s Title VII

claims be dismissed.

        b.      Plaintiff fails to state a claim under the Americans with Disabilities Act.

        Next, Plaintiff appears to allege that Defendant failed to provide him with reasonable

accommodation under the Americans with Disabilities Act (“ADA”). (See ECF No. 3:3, 5.) The

ADA defines a disability as: “(A) a physical or mental impairment that substantially limits one or

more major life activities of such individual; (B) a record of such an impairment; or (C) being

regarded as having such an impairment.” 42 U.S.C. § 12102(1). The ADA defines a reasonable

accommodation as including “job restructuring, part-time or modified work schedules,

reassignment to a vacant position, . . . and other similar accommodations for individuals with

disabilities.” Id. § 12111(9). A prima facie discrimination claim under the ADA requires a

plaintiff to show that “(a) she has a disability; (b) she is a qualified individual for the job in

question; and (c) an adverse employment decision was made because of her disability.” Talk v.

Delta Airlines, Inc., 165 F.3d 1021, 1024 (5th Cir. 1999) (citing 42 U.S.C. § 12112(a)).

        Here, Plaintiff has failed to establish a prima facie ADA claim. An attachment to Plaintiff’s

Complaint indicates he is bipolar. (ECF No. 3:10.) The Complaint does not indicate any other

physical or mental impairments and does not describe any accommodation that Plaintiff allegedly

sought from Defendant. Further, as discussed above, the Court finds that Plaintiff does not

sufficiently describe his qualifications for the job. Finally, Plaintiff does not allege that he notified

Defendant of any disability he might possess, and correspondingly his Complaint contains no

allegation that Defendant discriminated against him because of any such condition. Therefore, the

Court finds that Plaintiff has failed to allege a prima facie case of discrimination under the ADA.

Accordingly, the Court recommends that Plaintiff’s ADA claims be dismissed.



                                                   6
            Case 3:21-cv-00185-KC Document 5 Filed 09/13/21 Page 7 of 9




       c.      Plaintiff fails to state a claim under the Age Discrimination in Employment
               Act.

       Next, Plaintiff alleges in his Complaint that “[b]ecause of [his] age[,] he was denied a work

from home position.” (ECF No. 3:5.) The Age Discrimination in Employment Act (“ADEA”)

“prohibit[s] arbitrary age discrimination in employment.” 29 U.S.C. § 621(b). A prima facie case

of age-based discrimination requires a plaintiff to establish the following: (1) membership within

a protected class; (2) qualification for the job; (3) that plaintiff suffered an adverse employment

decision; and (4) that plaintiff was “replaced by someone younger or treated less favorably than

similarly situated younger employees (i.e., suffered from disparate treatment because of

membership in the protected class).” Smith v. City of Jackson, Miss., 351 F.3d 183, 196 (5th Cir.

2003). “[T]he protected class includes individuals who are at least forty years old.” Leal v.

McHugh, 731 F.3d 405, 411 (5th Cir. 2013) (citing 29 U.S.C. §§ 631(a), 633a(a)).

       Here, Plaintiff indicates that he is 40 years old. (ECF No. 3:10.) Even though Plaintiff

could be considered a member of the protected class and he has shown an adverse employment

decision, as discussed above, Plaintiff has failed to plead any facts regarding his qualification for

the job. Further, the Court finds that Plaintiff has not pled sufficient facts to show that his age was

the reason for Defendant’s decisions regarding his employment. Thus, the Court finds that

Plaintiff has not made a plausible claim under the ADEA. Accordingly, the Court recommends

that Plaintiff’s ADEA claims be dismissed.

       d.      Plaintiff fails to state a claim regarding the EEOC “Green factors.”

       Plaintiff alleges that Defendant “failed to apply the [Equal Employment Opportunity

Commission (“EEOC”)] green factors,” failed to inform Plaintiff that convictions are an immediate

cause for termination, and “lied to the [EEOC].” (Id. at 6.) The Court presumes that Plaintiff is

referring to the Eighth Circuit’s Green v. Missouri Pacific Railroad decision, in which that court

                                                  7
               Case 3:21-cv-00185-KC Document 5 Filed 09/13/21 Page 8 of 9




held that “a sweeping disqualification for employment resting solely on past behavior can violate

Title VII where that employment practice has a disproportionate racial impact and rests upon a

tenuous or insubstantial basis.” Green v. Mo. Pac. R.R., 523 F.2d 1290, 1296 (8th Cir. 1975); see

also U.S. EQUAL EMP. OPPORTUNITY COMM’N, EEOC-CVG-2012-1, ENFORCEMENT GUIDANCE ON

THE   CONSIDERATION OF ARREST AND CONVICTION RECORDS IN EMPLOYMENT DECISIONS UNDER

TITLE VII OF THE CIVIL RIGHTS ACT (2012) [hereinafter EEOC-CVG-2012-1]. The Eighth Circuit

further held that a policy disqualifying candidates for employment based on prior convictions, with

racially disparate results, must be justified as a “business necessity” to pass muster under Title VII.

Green, 523 F.2d at 1293; see also United States v. Ga. Power Co., 474 F.2d 906, 911 (5th Cir.

1973). The factors that courts apply to determine a business necessity are: (1) the nature and

gravity of the crime; (2) the time elapsed since the conviction or completion of sentence; and (3)

the nature of the job sought (the “Green factors”). EEOC-CVG-2012-1 (citing Green v. Mo. Pac.

R.R., 549 F.2d 1158, 1160 (8th Cir. 1977)). However, an employer does not need to justify its

policy as a business necessity until a plaintiff raises a prima facie claim of substantial disparate

impact. Green, 523 F.2d at 1293; see also Hester v. S. Ry. Co., 497 F.2d 1374, 1381 (5th Cir.

1974). As explained above, Plaintiff has not raised a prima facie Title VII claim, and therefore the

burden has not shifted to Defendant to prove that its background check policy is a business

necessity. 3

        Additionally, the attachments to Plaintiff’s Complaint indicate that Defendant did inform

Plaintiff that his criminal history could render him ineligible for employment. (See ECF No. 3:16–



3
  The Court notes that in Defendant’s letter to the EEOC, attached to the Complaint, Defendant stated, in relevant
part: “On 5/2/15 Alex Zamora’s criminal background results were received by HGS and showed that on [sic] Alex
Zamora had a felony for aggravated assault with a deadly weapon, on 12/7/2015 the disposition was guilty. Due to
the nature of the crime, that he did not disclose any concerns about his background check prior to starting with HGS
and that the guilty charge was within the past 7 years, Alex Zamora was not eligible for employment with HGS.”
(ECF No. 3:17–18.)

                                                         8
            Case 3:21-cv-00185-KC Document 5 Filed 09/13/21 Page 9 of 9




18.) Finally, Plaintiff’s Complaint does not show or explain how Defendant purportedly lied to

the EEOC.

       In sum, the Court finds that Plaintiff fails to state a claim, since Plaintiff has failed to allege

a prima facia claim of substantial disparate impact. Accordingly, the Court recommends Plaintiff’s

claims regarding the EEOC “Green factors” be dismissed.

IV.    CONCLUSION

       For the foregoing reasons, the Court finds that Plaintiff has failed to state a claim upon

which relief can be granted. Accordingly, the Court RECOMMENDS that Plaintiff’s

Complaint be DISMISSED WITHOUT PREJUDICE.

       SIGNED this 13th day of September, 2021.




                                        ROBERT F. CASTAÑEDA
                                        UNITED STATES MAGISTRATE JUDGE

                                            NOTICE

FAILURE TO FILE WRITTEN OBJECTIONS TO THE PROPOSED FINDINGS,
CONCLUSIONS, AND RECOMMENDATIONS CONTAINED IN THE FOREGOING
REPORT, WITHIN FOURTEEN DAYS OF SERVICE OF SAME, MAY BAR DE NOVO
DETERMINATION BY THE DISTRICT JUDGE OF AN ISSUE COVERED HEREIN
AND SHALL BAR APPELLATE REVIEW, EXCEPT UPON GROUNDS OF PLAIN
ERROR, OF ANY UNOBJECTED-TO PROPOSED FACTUAL FINDINGS AND LEGAL
CONCLUSIONS AS MAY BE ACCEPTED OR ADOPTED BY THE DISTRICT COURT.




                                                   9
